           Case 1:19-cv-01010-SAB Document 30 Filed 08/25/20 Page 1 of 1



1
2
3                                     UNITED STATES DISTRICT COURT

4                                   EASTERN DISTRICT OF CALIFORNIA

5
     EDDIE HAMILTON,                                    )   Case No.: 1:19-cv-01010-SAB (PC)
6                                                       )
                      Plaintiff,                        )   ORDER DIRECTING CLERK OF COURT TO
7                                                       )   CLOSE CASE AND ADJUST THE DOCKET TO
              v.                                        )   REFLECT VOLUNTARY DISMISSAL
8                                                           PURSUANT TO RULE 41(a) OF THE FEDERAL
                                                        )   RULES OF CIVIL PROCEDURE
     STUART SHERMAN, et al.,
                                                        )
9
                                                        )   (ECF Nos. 27, 29)
                      Defendants.                       )
10
                                                        )
11
12            Plaintiff Eddie Hamilton is appearing pro se and in forma pauperis in this civil rights action
13   pursuant to 42 U.S.C. § 1983.
14            On August 14, 2020, Plaintiff filed a notice of voluntary dismissal pursuant to Federal Rule of
15   Civil Procedure 41(a)(1)(A)(ii). (ECF No. 25.) On August 24, 2020, Defendants filed a stipulation
16   concurring in Plaintiff’s request for dismissal with prejudice. (ECF No. 27.)
17            In light of the stipulation of the parties, this action has been terminated, Fed. R. Civ. P.
18   41(a)(1)(A)(ii); Wilson v. City of San Jose, 111 F.3d 688, 692 (9th Cir. 1997), and has been dismissed
19   with prejudice and without an award of costs or attorneys’ fees. Accordingly, the Clerk of the Court is
20   HEREBY ORDERED to CLOSE the file in this case and adjust the docket to reflect voluntary
21   dismissal of this action with prejudice pursuant to Rule 41(a).
22
23   IT IS SO ORDERED.
24
     Dated:        August 25, 2020
25                                                          UNITED STATES MAGISTRATE JUDGE

26
27
28

                                                            1
